Citation Nr: 0200190	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-16 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Army from June 1965 
to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which denied the veteran's 
claim for service connection for PTSD.  An RO hearing was 
held in September 2000.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).

The veterans active duty in the Army included a tour in 
Vietnam in 1966 during which he performed duties as a wireman 
and field wireman.  He did not receive decorations reflecting 
combat.  At this time the record before the Board does not 
establish that the veteran is a combat veteran.  Thus, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f);  Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).

The veteran has asserted that he was exposed to sniper fire 
and mortar attacks while in Vietnam, and also that a friend 
of his from his hometown was killed in Vietnam.  While the 
veteran's service personnel records have been obtained and 
associated with the claims file, an attempt has not been made 
to verify stressors through the service department.  

Treatment records from recent years, including those from a 
VA PTSD treatment program, include a diagnosis of PTSD, 
although a VA PTSD compensation examination has not been 
provided.

Under the circumstances of this case, the Board finds there 
is a further VA duty to assist the veteran with his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In particular, 
the RO should attempt to verify service stressors.  Updated 
treatment records should also be obtained.  Additionally, if 
information developed indicates the veteran is a combat 
veteran, or if he is a non-combat veteran but a service 
stressor is verified, a VA PTSD compensation examination 
should be provided.

Accordingly, the case is remanded for the following action:

1.  The RO should perform full 
development for service stressors.  The 
RO should ask the veteran for detailed 
information on service stressors (the 
veteran has an obligation to submit such 
information under new 38 C.F.R. § 3.159), 
and he should be given an opportunity to 
submit independent evidence which might 
corroborate such stressors.  If service 
stressors are not verified by evidence 
submitted by the veteran, then the RO 
should request that the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) attempt 
verification of service stressors; for 
this purpose, the RO should provide the 
USASCRUR with a summary of claimed 
service stressors, as well as copies of 
service personnel records and any other 
documents necessary for stressor 
verification.  If the veteran fails to 
submit sufficiently detailed information 
for stressor verification through the 
USASCRUR, the RO should explain what is 
lacking.

2.  The RO should obtain copies of all 
additional VA psychiatric treatment 
records, dated since 2000 and not already 
on file.

3.  If evidence developed establishes 
that the veteran engaged in combat, or 
that he did not engage in combat but that 
a service stressor is verified, the RO 
should have him undergo a VA psychiatric 
examination to determine the existence 
and etiology of PTSD.  The claims folder 
should be provided to and reviewed by the 
doctor, and the examination report should 
note that such has been accomplished.  
All current psychiatric disorders should 
be diagnosed.  Any diagnosis of PTSD must 
conform to the requirements of DSM-IV.  
If PTSD is diagnosed, the doctor should 
opine as to whether it is related to 
service, and in this regard the doctor 
should identify the specific verified 
service stressors which led to PTSD, and 
the doctor should explain why such 
stressors are adequate to support the 
diagnosis under the standards of DSM-IV.










4.  After the above development is 
accomplished, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




